DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
   The Amendment filed 7/19/2022 has been entered. Claims 11, 13-14, and 23 were amended, and claims 1-10 were canceled. Thus, claims 11-23 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first, second, third, and fourth subregion" in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, the limitations “a first subregion…a second subregion…a third subregion…a fourth subregion” in lines 16-18 are confusing, as it is unclear whether these limitations are the same as or different from "the first, second, third, and fourth subregion" previously recited. For the purposes of Examination, they are interpreted as being the same respective limitations. 
Any remaining claims are rejected based on their dependency on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 16, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachtel et al. (US 2012/0037158 A1).
Regarding claim 11, Wachtel discloses a device for dispensing an air-dischargeable substance (inhaler for powder-form inhalation) (abstract), 
comprising an air inlet (air openings 19 through which the air stream 9 enters) (Fig. 3; para. [0059]), 
a discharge nozzle through which substance-loaded air can be discharged (outlet tube 18 at which aerosol 11 is discharged) (Fig. 3; para. [0058]),
an outflow region, in which a chamber containing substance to be discharged can be arranged (all the space within the device housing, such as reservoir 4, in which the blisters 3 and blister strip 2 are held) (Figs. 1-3; para. [0023]), 
a first air guide duct leading from the outflow region to the discharge nozzle (vertical conduits in insert 17 to the conduit in the outlet tube 18 forming the feeding path 20, in which air flows from the blister 3 held in reservoir 4 and out from the outlet tube 18) (Figs. 1-3; para. [0058]),
the first air guide duct widening from a first end located at the outflow region to a second end at an end of the discharge nozzle (bottom of insert 17 is more narrow than the end of outlet tube 8 at the end of feeding path 20) (Fig. 3),
a second air guide duct leading from the air inlet to the outflow region (space in mouthpiece 8 for air stream 23, which flows from air openings 19 to the opened blister 3) (Fig. 3; para. [0059]), wherein the second air guide duct is also fluidically connected by a connecting duct to the first air guide duct (side conduits in insert 17 for bypass air streams 24; bypass air stream 24 splits from the feeding airstream 23 which then mixes with the air in feeding path 20) (Fig. 3; paras. [0058-0059]),
and with an inflow direction (R) of air flowing through an inflow opening located at the first end of the first air guide duct and through the connecting duct into the first air guide duct (bypass air stream 24 flowing in a horizontal direction through a side opening for the side conduit in insert 17 towards the rest of outlet tube 18; side openings in insert 17 are at the bottom end of the feeding path 20 in with the insert 17) (Fig. 3; paras. [0059-0060]), said air inflow direction into the first air guide duct being directed perpendicular to and intersecting a perpendicular direction of flow (S) of the substance-loaded air through the first air guide duct (vertical feeding path 20 from insert 17 to outlet tube 18 carrying aerosol 11 (i.e. flow S; for clarity, all air moving vertically upwards through the insert 17 and outlet tube 18 is part of the flow S; thus all air moving vertically as such is moving in the direction of flow S) is perpendicular to the air flow through the side conduits in insert 17 for bypass airstream 24 (i.e. flow R, which has the air moving in a horizontal direction, is perpendicular to the vertical direction as seen in the annotated Image 1 below); in other words, the bypass airstream 24 through the side conduits in insert 17 must turn when coming out of the side conduits in order to start moving upwards at the region of the rectangle in the annotated Image 1 below, thereby joining the vertical feeding path 20; both airstreams 20 and 24 are in the region of insert 17) (Fig. 3; paras. [0058-0060]; see annotated Image 1 below), 
wherein the inflow opening -3-is designed with a slot (bypass path or channel 21) (Fig. 3; para. [0059]; para. [0063]), and extends over more than 50% of a width of the first air flow duct, as seen across the direction of flow (S) (bypass path or channel 21 concentrically surrounds feeding path 20 in insert 17, thus is more than 100% of its width, with the width crossing over the direction of feeding path 20) (Fig. 3; para. [0063]), and wherein the inflow opening is independent from the puncture device and behind any punctual protrusion of the puncture device in the direction of flow (the side opening for the side conduit in insert 17 for bypass airstream 24 is independent of the piercing elements 25, 26, and behind the piercing elements 25, 26 in the direction of flow from feeding path 20) (Fig. 3).

    PNG
    media_image1.png
    486
    652
    media_image1.png
    Greyscale

Image 1. Annotation of a zoomed in section of Wachtel Fig. 3 to show the airflow paths with arrows. 
Regarding claim 16, Wachtel discloses wherein a puncture device (E) is provided to form at least one puncture opening in a chamber cover (piercing member 7 with piercing elements 25, 26 form openings 28, 29 in the lid 27 of the blister 3) (Figs. 3-4; para. [0062]).
Regarding claim 19, Wachtel discloses wherein the device has a displaceable actuating element for acting on the puncture device (E) (actuator 12 is pivoted back or closed to pierce a blister 3 with the piercing elements 25, 26, thus also pivoting the piercing elements 25, 26) (Figs. 1-4; para. [0028]; para. [0049]).
Regarding claim 23, Wachtel discloses wherein the chamber cover is designed to be in a concave shape in a view from the outside (once pierced by the piercing elements 25, 26, the lid 27 of blister 3 would be concave as viewed from the side, below, or the cross-section) (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki et al. (US 6,810,872 B1) in view of Armstrong et al. (US 5,337,740), Fourment et al. (US 2007/0295333 A1), and Snow (US 2002/0134382 A1).
Regarding claim 14, Ohki discloses a device for dispensing an air-dischargeable substance (inhalant medicator) (abstract), 
comprising an air inlet (opening to air passage 10A) (Figs. 9-10), 
a discharge nozzle through which substance-loaded air can be discharged (inhalant port 7 through which the powder is dispensed) (Figs. 9-10), 
an outflow region in which a chamber with substance to be discharged can be arranged in a chamber receptacle (hollow space for holding the medical powder storage chamber 16D to be used, the chamber 16D having chamber walls and being arranged in a blister pack 16) (Figs. 9-10), wherein the chamber has a puncturable chamber cover (lid 16C to be punctured) (Figs. 9-10; col. 11, lines 1-17),
a puncture device (E) for forming a puncture opening in the chamber (pins 14 form openings H1, H2 in the storage chamber 16D) (Figs. 9-10; col. 11, lines 1-17), 
wherein a partition is formed in the outflow region for deflecting air into the chamber (wall between pins 14 force air to flow into the opened storage chamber 16D) (Figs. 9-10; col. 12, lines 45-50), 
and wherein the puncture device (E) additionally has two puncture protrusions (two pins 14) (Figs. 9-10), one of which is designed to be associated with one side of the partition and the other of which is designed to be associated with the other side of the partition (pins 14 are on either side of the wall between them) (Figs. 9-10), 
wherein both of the puncture protrusions are adapted in cross -6-section to an inside contour of a chamber wall as seen in a hold-down direction (V) (pins 14 have cross-sections which can fit inside the walls of holes 8B, 8C when the pins 14 are inserted when depressed into the holes 8B, 8C) (Figs. 6, 9-10, 14; col. 8, lines 45-58; col. 11, lines 1-17);
and each one of the puncture protrusions has a tip or a cutting edge which slides into the chamber as part of the puncturing (pins 14 slides to the bottom inner wall, or base panel 16A, of blister portion 16B in order to pierce the base panel 16A, thus the pins 14 slide along base panel 16A as they move through the base panel 16A) (Figs. 9-10; col. 11, lines 1-17).
Ohki does not disclose wherein the chamber wall has a cross section in the form of a circular ring and forms a chamber cavity in the form of a cylinder.
However, Armstrong teaches a device for nasal or oral inhalation (Armstrong; abstract) wherein the chamber wall has a cross section in the form of a circular ring and forms a chamber cavity in the form of a cylinder (sealed containers 60 containing fine inhalation material 64 has a cross section in the form of a circular ring as seen in Fig. 7A, and forms a cylindrical chamber cavity for holding fine material 64 as seen in Fig. 6A) (Armstrong; Figs. 6A, 7A; col. 8, lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ohki chamber 16D walls such that they have a cross section in the form of a circular ring and they form a chamber cavity in the form of a cylinder, as taught by Armstrong, for the purpose of providing the device with a different chamber shape which one or ordinary skill in the art could reasonably expect to perform similarly well for storing medicament on a disk and which are to be pierced on both ends by needles during the medicament delivery.
Ohki is silent on the puncture protrusion having an outside contour in the form of a segment of a circle in a region puncturing the chamber cover in displacement of the puncture protrusion in a puncture direction.
However, Fourment teaches a fluid dispenser device (Fourment; abstract) wherein the puncture protrusion having an outside contour in the form of a segment of a circle in a region puncturing the chamber cover in displacement of the puncture protrusion in a puncture direction (piercer elements 31 have a cylindrical shape which turns into a segment of a circle at the tip 39, the tip 39 being the portion which is used to pierce a powder reservoir when displaced downwards) (Fourment; Figs. 2-3, 7; para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ohki pins such that they have an outside contour in the form of a segment of a circle in a region puncturing the chamber cover in displacement of the puncture protrusion in a puncture direction, as taught by Fourment, for the purpose of providing the pins with a suitable shape capable of making a progressive and accurate cut (Fourment; para. [0055]).
Ohki does not disclose the tip or the cutting edge slides directly along an inside surface of a segment of the cylindrical chamber wall as part of the puncturing. 
However, Snow teaches a medicament container for entraining medication for deposition into the lungs (Snow; abstract) wherein the tip or the cutting edge slides directly along an inside surface of a segment of the chamber wall as part of the puncturing (lancets 212 with tapered ends 212a that piece the upper layer 104 of the medicament container 200 slide down the inner surfaces of the side walls of the container 200) (Snow; Figs. 2B-2C; para. [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ohki  puncture protrusions to have the tip or the cutting edge such that they slide directly along an inside surface of a segment of the chamber wall (previously modified above by Armstrong to be cylindrical) as part of the puncturing, as taught by Snow, for the purpose of ensuring the pierced material remains against the wall such that it provides no interference to the entrainment of flow of medicament (Snow; Figs. 2B-2C; para. [0105]).
Regarding claims 17-18, the modified Ohki device teaches wherein the puncture device (E) is displaceable against a restoring force, for puncturing the film cover of the chamber by means of the puncture protrusions, wherein the restoring force results from a spring (spring 15 is compressed when the device is actuated to prick the blister pack open with the pins 14) (Ohki; Figs. 9-10; col. 11, lines 1-17).
Regarding claim 20, the modified Ohki device teaches wherein after the film cover has been punctured by the puncture protrusions, the chamber connects the first air guide duct to the second air guide duct (air can flow through the opened storage chamber 16D once the lid 16C is pierced by pins 14, thus connecting the air passageway 10 and air passage 11B) (Ohki; Figs. 9-10; col. 11, lines 1-17).
Allowable Subject Matter
Claims 12 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art of record does not disclose nor sufficiently teach a device for dispensing an air-dischargeable substance, comprising an air inlet, a discharge nozzle through which substance-loaded air can be discharged, an outflow region, in which a chamber containing substance to be discharged can be arranged in a chamber receptacle, a first air guide duct leading from the outflow region to the discharge nozzle, a second air guide duct leading from the air inlet to the outflow region, wherein a partition is formed in the outflow region between the first and second air guide ducts, and the partition is made of a hard material, wherein, furthermore, a free end face of the partition facing the chamber is provided with a soft material, the chamber has a film cover for a chamber cavity containing the substance, and the partition is in sealing contact with the film cover by means of this soft material, wherein the partition is designed with a bulge in a hold-down direction, the bulge having a convex curvature which acts on the cover of the chamber such that the film cover forms a concave curvature toward an interior in a direction of the chamber cavity when the device is closed. 
Regarding claim 15, this claim is dependent upon claim 12 which was indicated to have allowable subject matter, and thus would also be considered to have allowable subject matter.
Claims 13 and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, as best understood, the prior art of record does not disclose nor sufficiently teach a device for dispensing an air-dischargeable substance, comprising an air inlet, a discharge nozzle, through which substance-loaded air can be discharged, an outflow region, in which a chamber with substance to be discharged can be arranged in a chamber receptacle, an air guide duct having a pivot axis running perpendicular to a length of the first, second, third and fourth subregion and leading from the outflow region to the discharge nozzle and having a length, such that the chamber receptacle is designed in a first housing part, and a second housing part, which is pivotably connected to the first housing part at an end opposite the discharge nozzle, wherein the air guide duct is designed with longitudinal divisions over a portion of its length, having subregions formed on the first and second housing parts, wherein a first air guide duct leads further away from the outflow region to the discharge nozzle so the first air guide duct in the discharge nozzle is located entirely in the first housing part; a second air guide duct leads from the air inlet to the outflow region; the first air guide duct and the second air guide duct are designed to be divided over at least a part of their length; and wherein a first subregion of the second air guide duct and a second subregion of the first air guide duct are provided on the first housing part; and a third subregion of the second air guide duct and a fourth subregion of the first air guide duct are provided on the second housing part; wherein the third subregion and the fourth subregion can further be supplemented by pivoting the second housing part into a contact position with the first housing part to the respective first and/or second air duct, wherein at the same time, a partition which is impermeable for an air flow and which is part of the second housing part is configured to be moved into a contact position with the chamber inserted, relative to the chamber by pivoting the second housing part; a direct air flow from the second air guide duct into the first air guide duct is suppressed by the partition; and the air flow runs through the chamber only when in use.
Regarding claims 21-22, these claims are dependent upon claim 13 which was indicated to have allowable subject matter, and thus would also be considered to have allowable subject matter.
Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
On page 8 in the last paragraph of the Applicant’s remarks, the Applicant argues that the Wachtel reference does not teach the newly amended claim 11, as the inflow direction of Wachtel is acute not perpendicular. However, the Examiner respectfully disagrees. The Applicant appears to be referring to a section a bit higher up than the Examiner, where the arrows are shown at a slight angle in Wachtel Fig. 3. The Examiner was referring to a section of insert 17 a bit lower than that, as illustrated by the rectangles in the annotated Image 1 above. Please keep in mind that the Examiner has used the Wachtel vertical conduits in insert 17 (i.e. all of the airflow passages in insert 17 which are vertical longitudinally) to teach the claimed first air guide duct, and the horizontal side conduit through a side opening in insert 17 to teach the claimed connecting duct though which the air flows in the inflow direction (R). As seen in the annotated Image 1 above, the vertical conduits and horizontal conduits are perpendicular to each other, and so too would the air flow in each be perpendicular. In the rectangular space drawn in the annotated Image 1 above, the airflow would turn at a 90 degree angle as it comes out of the insert 17 side conduits, hits the inner wall of the insert 17, and is forced upwards through the bypass path 21. Thus, Wachtel still discloses the claimed invention of claim 11. 
On page 9 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that the newly amended claim 13 cannot be taught by the current prior art of record. The Examiner agrees, and has thus indicated claim 13 to have allowable subject matter. 
On page 9 in the last paragraph to page 10 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that the newly amended claim 14 cannot be taught by the current prior art of record as the Armstrong teaching reference only has one puncturing element, not two as claimed. However, the Examiner respectfully disagrees. Armstrong is not used to teach having both puncturing elements, as this is already taught by the primary Ohki reference. Armstrong is not even used to teach modifying the puncturing elements, as the modifications used in the rejection are taught by Fourment and Snow. Thus, this argument is moot. 
On page 10 in the second paragraph of the Applicant’s remarks, the Applicant argues that the current prior art of record does not teach the features of “the two puncture protrusions in the shape of segments of a circle that both slide down the inside chamber walls as part of the punching”, and thus cannot be used to teach the invention of claim 14. However, the Examiner respectfully disagrees. The argued features can be taught by the current prior art of record, as seen in the 35 U.S.C. 103 rejection above. Specifically, with the modified Ohki device, the two puncture protrusions (Ohki has two pins 14 to form openings H1, H2 in the storage chamber 16D) (Ohki; Figs. 9-10; col. 11, lines 1-17) in the shape of segments of a circle (Fourment piercer elements 31 have a cylindrical shape which turns into a segment of a circle at the tip 39, the tip 39 being the portion which is used to pierce a powder reservoir when displaced downwards) (Fourment; Figs. 2-3, 7; para. [0055]) that both slide down the inside chamber walls (Snow lancets 212 with tapered ends 212a that piece the upper layer 104 of the medicament container 200 slide down the inner surfaces of the side walls of the container 200) (Snow; Figs. 2B-2C; para. [0105]) as part of the punching (Ohki pins 14 slides to the bottom inner wall, or base panel 16A, of blister portion 16B in order to pierce the base panel 16A, thus the pins 14 slide along base panel 16A as they move through the base panel 16A) (Ohki; Figs. 9-10; col. 11, lines 1-17). Thus, the current prior art of record can still be used to teach the invention of claim 14 as currently claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785